Citation Nr: 0617527	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability on 
a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

When the case was before the Board in August 2004, it was 
remanded for further development.  It has since been returned 
to the Board for further appellate action.


REMAND

In the August 2004 remand, the Board noted that a December 
2001 VA medical opinion addressing the etiology of the 
veteran's low back disability was inadequate for adjudication 
purposes because the examiner stated that it was "not 
likely" that the veteran's low back disability was 
etiologically related to his service-connected right knee 
disability, instead of addressing whether it is "at least as 
likely as not" that such a relationship existed.

Pursuant to the Board's remand, the veteran was afforded a VA 
examination later in August 2004.  The examiner stated that 
the veteran's low back pain and radicular symptoms were due 
to degenerative arthritis and spinal stenosis.  He therefore 
concluded that it is "not likely" that the veteran's low 
back disability was caused by the service-connected 
disability of the veteran's right lower extremity.  The Board 
has also found this opinion to be inadequate because the 
examiner failed to address whether it is at least as likely 
as not that the veteran's low back disability is 
etiologically related to the service-connected disability.  
Moreover, the opinion appears to be addressing the etiology 
of the veteran's low back pain rather than the etiology of 
the degenerative arthritis and spinal stenosis of the 
veteran's low back.  The report of this examination clearly 
is not in compliance with the Board's remand directive.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
is provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified in Dingess/Hartman.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the claims folders should be 
returned to the physician who performed 
the August 2004 VA examination of the 
veteran.  The examiner should be 
requested to prepare an addendum 
expressing an opinion with respect to 
each currently present disorder of the 
veteran's low back as to whether it is at 
least as likely as not that the disorder 
was caused or chronically worsened by the 
service-connected disabilities of the 
veteran's right lower extremity.  The 
supporting rationale for each opinion 
expressed must also be provided.

If the physician who examined the veteran 
in August 2004 is no longer available, 
the required opinions with supporting 
rationale should be obtained from another 
physician with appropriate expertise.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


